Title: To John Adams from John Paul Jones, 10 July 1786
From: Jones, John Paul
To: Adams, John


     
      Sir,
      Paris July 10th. 1786.
     
     On the other side is a Copy of a Letter I had the honor to write you by Mr. Bingham the 7th. of Feby. last. As I have long expected to see Dr. Bancroft here I was led to conclude that he would have been able to give me some satisfaction respecting the application to the Court of Denmark. I find however that he is not acquainted with the effect either of your correspondence to Denmark, or of your conversation on the Subject of our Prizes with the Danish Minister in London.— The Board of Treasury has sent such Orders to Mr. Jefferson respecting the Prize-Money I have recovered from the Court of France, as makes my return to America, in a public light, not immediately necessary. I must therefore request the favor of you to let me know as soon as possible the result of your correspondence to Denmark, and of your conversation on my subject with the Danish Minister, with your advice on the best steps for me to pursue to receive satisfaction from his Court. There is a Danish Minister now here, and an application through him will not be subject to the unfavorable influence of the Court of London.
     I am, Sir, with great esteem & Respect, / Your most obedient / and most humble Servant
     
      Paul Jones
     
    